The house, on the 29th of May, 1811,1 having
“ Ordered, That the rules and orders of the last house of representatives be adopted for the present, by this house, until new ones shall be agreed on by the house.”
On the fourth of June,2 the speaker (Hon. Joseph Story) ruled, that the rales, with regard to elections, adopted by the last house, on the twenty-eighth day of February last, were to be considered as the rules of proceeding for the present, until other rules should be adopted.3

 32 J. H. 19.


 Same, 47.


 In the British parliament, besides the methods established by usage and custom, two kinds of rules or orders, for the regulation of the proceedings, are in use, namely, standing and sessional orders. The former endure from one parliament to another, and are of equal force in all. The latter are renewed at the commencement of each session, and otherwise have no binding force, beyond the session for which they are made. An order becomes a standing order, simply by being declared to be so, either at the time when it is originally made, or afterwards. A standing order, until it is vacated or rescinded, has the same authority upon succeeding houses, as if enacted by law. In this country, — certainly in congress and in this commonwealth, — the rules and orders made by one house are not binding on a succeeding house, until they are adopted by the latter.